Bloodworth, J.
This court certified to the Supreme Court certain questions which it deemed necessary for a proper decision of *144this case. The Supreme Court answered in a comprehensive and illuminating decision which will be found in 165 Ga. 558 (142 S. E. 127), the headnotes of which are made the headnotes of this decision. Under the rulings of the Supreme Court as shown by the full opinion of that court and the headnotes thereto, which are adopted by this court, the trial court erred in directing the sheriff to pay to the Citizens First National Bank of Albany (after deducting costs) the entire fund in his hands derived from the sale of the property of P. W. Jones under the execution against him issued from the superior court of Dougherty county, and also erred in failing to direct that the execution of R. B. Saunders be credited with the net proceeds of the $215.55 derived from the sale of certain property under an execution issued from the city court of Albany in favor of the Bank of Leary against P. W. Jones and Edward Stearn. This court therefore directs that the execution of R. B. Saunders be credited with the net amount of $215.55, and that the remainder of the funds in the hands of the sheriff, after all costs are paid, be delivered to R. B. Saunders or his attorneys of record.

Judgment reversed with direction.


Broyles, G. J., and Luke, J., concur.